DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 17/102,559, filed on 11/24/2020. In response to the Election/Restriction requirement of 11/09/2021, Applicant,
on 01/07/2022, elected Group I, claims 1-12 and 16-20, for examination. Claims 1-20 are pending in this application, of which claims 1-12 and 16-20 have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

 
3.	Applicant's election without traverse of the restriction dated 11/09/2021 in the reply filed on 01/07/2022 is acknowledged.
 
4.	In response to the restriction requirement, dated 11/09/2021, Applicant elected Group I, claims 1-12 and 16-20. Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.


Information Disclosure Statement

5.	The information disclosure statements (IDS) filed on 11/24/2020 and 01/07/2022 have been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority

6.	Application 17/102,559, filed 11/24/2020 is a continuation of PCT/CN2020/098940, filed 06/29/2020 claims foreign priority to 201910750535.3, filed 08/14/2019.


Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-12 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

9.	Claims 1-12 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-12) and apparatus (claims 16-20) are directed to at least one potentially eligible category of subject matter (i.e., process and machine, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-12 and 16-20 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for obtaining personalized information of customers to assist sales personnel (see paragraph [0003] of the Specification), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), as well as commercial interactions (e.g., marketing or sales activities/behaviors or business relations). With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
identifying a target person from a captured video stream to obtain stay time length information of the target person for each of a plurality of vehicle models during at least one visit (This step describes commercial activity such as sales/marketing activities because the data obtained (i.e., stay time length information) is customer/product related data, and managing personal behavior or relationships or interactions);
generating tag information indicating an attention vehicle model of the target person based on the stay time length information for each vehicle model (The “generating” step is directly tied to the human user interaction data, and also describes commercial activity such as sales/marketing activities or business relations because the data received encompasses sales/marketing data); and 
sending the tag information to a terminal provided with a first interface, so that the terminal displays the tag information on the first interface (The “sending” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations).  Even if the “sending” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d)).
Considered together, these steps set forth an abstract idea of obtaining personalized information of a customer to assist sales personnel in increasing the sales conversion rate [See Specification at paragraph 0041 describing “by analyzing a stay time length of each target person for different vehicle models, an attention vehicle model of each target person is determined, which is convenient for the sales personnel to provide the target person with targeted service easily based on the attention vehicle model of the target person, improving the target person's experience and sales conversion rate.”], which falls under the under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” abstract idea grouping described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below. Independent claim 16 recites similar limitations as those recited in claim 1 and therefore is found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a terminal provided with a first interface (claim 1); a processor, a non-transitory memory storing computer program, and a terminal provided with a first interface (claim 16). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). The “sending” amounts to insignificant extra-solution data output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). Even if the identifying a target person from a captured video stream step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application.  See MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a terminal provided with a first interface (claim 1); a processor, a non-transitory memory storing computer program, and a terminal provided with a first interface (claim 16). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0182]: e.g., “The specific structure of the processor may be a Central Processing Unit (CPU), a Micro Controller Unit (MCU), a Digital Signal Processing (DSP), a Programmable Logic Controller (PLC), electronic components having a processing function or collections of the electronic components...”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). With respect to the “sending” step, it is noted that transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). Even if the identifying a target person from a captured video stream is interpreted as being conducted by a computer or network, transmitting or receiving data is interpreted as insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-12 and 17-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 2/17 recite determining the attention vehicle model of the target person based on the stay time length information for each vehicle model; generating the tag information based on the information of the attention vehicle model of the target person, wherein the tag information comprises a stay time of the target person for the attention vehicle model, however these limitations are part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Claims 3/18 recite determining a current attention vehicle model of the target person based on an accumulated stay time for which the target person stays in a vehicle model area corresponding to each of the plurality of vehicle models in a current visit; wherein the tag information comprises information of the current attention vehicle model of the target person; sending the tag information to the terminal comprises: in response to detecting a next visit of the target person, sending a person visit notifying message to the terminal, wherein the person visit notifying message comprises the tag information, and claims 4/19 recite determining an overall-attention vehicle model of the target person based on an accumulated stay time for which the target person stays in a vehicle model area corresponding to each of the plurality of vehicle models in a current visit and at least one historical visit within a preset time period; wherein the tag information comprises information of the overall-attention vehicle model of the target person; sending the tag information to the terminal comprises: sending a person-details updating message to the terminal, wherein the person-details updating message comprises the tag information, so that the terminal updates a person-information interface of the target person, however these limitations are part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. With respect to the “sending” steps in claims 3/18 and 4/19, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d)). Claim 5 recites obtaining historical accumulated-stay-time information of the target person in the vehicle model area corresponding to each of the plurality of vehicle models in the at least one historical visit within the preset time period; obtaining updated accumulated-stay-time information of the target person based on an accumulated stay time for which the target person stays in the vehicle model area corresponding to each of the plurality of vehicle models in the current visit and the historical accumulated-stay-time information; and determining the overall-attention vehicle model of the target person based on the updated accumulated-stay-time information of the target person, claim 6 recites performing identification processing on a captured video stream to obtain at least one image frame in which the target person appears in at least one visit; and determining a stay time length of the target person for each of the plurality of vehicle models based on capturing time of the at least one image frame in which the target person appears and location information of the target person in each image frame, claim 7 recites obtaining time information and location information corresponding to each appearance of the target person in the at least one image frame; determining the vehicle model area corresponding to each appearance based on the location information of each appearance of the target person and the vehicle model areas corresponding to the plurality of vehicle models; and determining the stay time length of the target person for each of the plurality of vehicle models based on the time information corresponding to each appearance and the vehicle model area corresponding to each appearance, claim 8 recites in response to that vehicle model areas corresponding to adjacent appearances of the target person are the same and a time difference between the adjacent appearances is less than or equal to a preset time threshold, counting the time difference between the adjacent appearances into a stay time length of the target person for a corresponding vehicle model area, however these limitations are part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Dependent claims 9-12 have been evaluated as well, however, similar to claims 2-8 and 17-19, these claims also recite steps/details that are part of the abstract idea itself when analyzed under Step 2A Prong One of the eligibility inquiry and thus fall within the scope of the same “Certain methods of organizing human activity” abstract idea grouping identified in the independent claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 1-2, 6-7, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Gao et al., Pub. No.: CN106331040 A, [hereinafter Gao] (machine translation used for citations), in view of Garel et al., Pub. No.: US 2015/0025936 A1, [hereinafter Garel].
As per claim 1, Gao teaches a data processing method (page 2: “a method of recommendations to a user”), comprising: 

identifying a target person from a captured video stream to obtain stay time length information of the target person for each of a plurality of vehicle models during at least one visit (page 2: “by determining the mobile location information and the staying time of the user at the car sales point, the car that the user is interested in is judged, so that the user is recommended.” [i.e., This shows that a stay time length information of the target person for each of a plurality of vehicle models during at least one visit is obtained]; pages 5-6: “In an embodiment of the present invention, acquiring the mobile location information and the staying time of the user in the automobile sales store specifically includes: acquiring the image of the user in the automobile sales store; and identifying and analyzing the image of the user in the automobile sales store to acquire the user Move location information and stay time in car sales shop.”; page 6: “Specifically, a camera can be provided at a car dealership, and if the user enters a car dealership to see the car, the camera can monitor the user information beside all car models in the car dealership to obtain the user's image in the car sales store, meanwhile the car sales shop can define different attributes according to the contact information by different users so as to locate the users who have obtained the contact information through the camera images so as to identify and analyze the images of the users in the car sales stores to obtain the users' Mobile location information and dwell time.” [i.e., This shows that a target person is identified from a captured video stream]; page 7: “the location information of the user in the car sales store is uploaded in a time-sharing manner so as to determine the car model that the user is interested in according to the length of stay time of the user in different locations, that is, the movement location information and the stay time.” [i.e., the car model corresponds to the vehicle model]);

generating tag information indicating an attention vehicle model of the target person based on the stay time length information for each vehicle model (page 7, “at a test drive point of a 4S shop, contact information of a user is acquired by collecting a contact information of a user's mobile phone number,…, and the like, and the user is acquired by means of camera positioning or WIFI indoor positioning In the car sales shop mobile location and dwell time, according to the user's location data in different periods of analysis of the user in different models of the length of stay in order to figure out when users look at cars concerned about the model, that is, based on the user's mobile location information and The time of stay determines the model of interest to the user, and the information such as discounts, promotion advertisements and the like of the model concerned is pushed to the user's mobile terminal such as the mobile phone or the car screen, that is, the recommendation is made to the user according to the contact information of the user and the model of interest of the user, So that customers get caring information services.” [i.e., This shows that tag information indicating an attention vehicle model of the user is generated based on the dwell time information for each vehicle model]; page 9: “Specifically, if a user enters a car sales shop to view a car…, the sales terminal 200 may define different attributes according to the contact information of different users, so as to obtain the user's position in the car sales shop Mobile location information and dwell time); and 

sending information to a terminal provided with a first interface (page 7: “The time of stay determines the model of interest to the user, and the information such as discounts, promotion advertisements and the like of the model concerned is pushed to the user's mobile terminal.” [i.e., This shows that information is sent to a terminal]; page 10: “The user's mobile location information and dwell time to determine the type of vehicle that the user is interested in and push information such as discounts, promotional advertisements and the like of the car model concerned to the user's mobile terminal 100 such as a mobile phone or a car screen, that is, based on the user's contact information and the user's interest Of the models to recommend to users, so that customers get caring information services.”).

While Gao teaches sending information to a terminal provided with a first interface,  Gao does not explicitly teach sending the tag information to a terminal provided with a first interface, so that the terminal displays the tag information on the first interface. However, Garel in the analogous art of customer behavior monitoring and analysis teaches this concept. Garel teaches: 

sending the tag information to a terminal provided with a first interface, so that the terminal displays the tag information on the first interface (paragraph 0120, discussing that the system can determine where the customer is standing and therefore determine the products or information that customer is looking at. Additionally, the system can determine look and dwell time and therefore determine the level of product interest, i.e., the products the customer is most interested in; paragraph 0131, discussing that the system tracks user attentiveness, how long the customer stays at the display…; paragraph 0143, discussing that while customers are browsing the store, the system's on-board cameras are constantly monitoring their movements and dwell times at the shelves; paragraph 0162, discussing that the system also has the capability of alerting a nearby associate automatically when a customer has spent a set amount of time in a certain department but has yet to make a decision; paragraph 0163, discussing that the notification of the sales associates is possible through a variety of ways ranging from text messaging to mobile apps for the retail associates to external devices that can notify the sales associate to a customer in need of assistance; paragraph 0164, discussing that for a text messaging method, an associate's phone [i.e., a terminal provided with a first interface] or a store provided phone would be sent a short message. This message could include information such as the location of the customer, what products they have interacted with, the customer's demographic information, and a short blurb about the products [i.e., This shows that the tag information is sent  to a terminal provided with a first interface]. This blurb allows even an untrained sales associate to be more knowledgeable and credible for the customer; paragraph 0165, discussing that for a mobile application, additional product information can be provided. As some customers may walk away from the display, a picture of the customer needing assistance may be sent to the sales associate's mobile device to aid them in finding the customer throughout the store. The mobile application could include things such as mobile payment to allow the sales associate to complete the transaction with the customer after they have been alerted to help them, and also allows the sales associate to sell products that may not be in stock at the store, but fulfilled by either a distribution center, other store, or direct from the customer; paragraph 0160).

Examiner notes that Garel, in addition to Gao as cited above, also teaches: identifying a target person from a captured video stream to obtain stay time length information of the target person (paragraph 0104: “The system can be used to identify the customer's demographics using a demographic intelligence module. For instance, the demographic intelligence module utilizes algorithms known in the art to determine a person's gender, approximate age, and sentiment (such as based upon video images captured by cameras or other information monitoring device). This functionality can be added to the traffic modules to provide an increased level of the retailer's knowledge of its customers.”; paragraph 0143, discussing that while customers are browsing the store, the system's on-board cameras are constantly monitoring their movements and dwell times at the shelves; paragraph 0103).

Gao is directed toward a user behavior analysis. Garel relates to systems for monitoring and analyzing consumer purchasing behavior to drive sales. Therefore they are deemed to be analogous as they both are directed towards solutions for customer analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gao with Garel because the references are analogous art because they are both directed to solutions for customer analysis, which falls within applicant’s field of endeavor (system for obtain personalized information of target persons to increase sales conversion rates), and because modifying Gao to include Garel’s feature for sending the tag information to a terminal provided with a first interface, so that the terminal displays the tag information on the first interface, in the manner claimed, would serve the motivation of providing the retailer with information that could be used to determine effectiveness of store layout, inventory management, merchandising, sales team positioning, and product feedback to the manufacturer/merchandizer (Garel at paragraph 0006), or in the pursuit of capturing the behavioral characteristics of customers for the purposes of improving services delivered to them (Garel at paragraph 0010); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Gao-Garel combination teaches the method according to claim 1. Gao further teaches wherein generating the tag information indicating the attention vehicle model of the target person based on the stay time length information for each vehicle model comprises: determining the attention vehicle model of the target person based on the stay time length information for each vehicle model (page 10: “In the embodiment of the present invention, for example, at a test drive point of a 4S shop, the sales terminal 200 obtains contact information of a user by collecting contact information such as a user's mobile phone number,…, and utilizes camera positioning or WIFI indoor positioning So that the cloud server 300 analyzes the length of stay time of the user in different models according to the position data of the user in different time periods so as to calculate the type of vehicle that the user pays attention to when looking at the vehicle [i.e., This shows that the attention vehicle model of the target person is determined based on the stay time length information for each vehicle model], The user's mobile location information and dwell time to determine the type of vehicle that the user is interested in and push information such as discounts, promotional advertisements and the like of the car model concerned to the user's mobile terminal 100 such as a mobile phone or a car screen, that is, based on the user's contact information and the user's interest Of the models to recommend to users, so that customers get caring information services.”); 

generating the tag information based on the information of the attention vehicle model of the target person (page 7, “at a test drive point of a 4S shop, contact information of a user is acquired by collecting a contact information of a user's mobile phone number,…, and the like, and the user is acquired by means of camera positioning…In the car sales shop mobile location and dwell time, according to the user's location data in different periods of analysis of the user in different models of the length of stay in order to figure out when users look at cars concerned about the model, that is, based on the user's mobile location information and The time of stay determines the model of interest to the user, and the information such as discounts, promotion advertisements and the like of the model concerned is pushed to the user's mobile terminal such as the mobile phone or the car screen, that is, the recommendation is made to the user according to the contact information of the user and the model of interest of the user, So that customers get caring information services.”; page 10: “In the embodiment of the present invention, for example, at a test drive point of a 4S shop, the sales terminal 200 obtains contact information of a user by collecting contact information such as a user's mobile phone number,…, and utilizes camera positioning…So that the cloud server 300 analyzes the length of stay time of the user in different models according to the position data of the user in different time periods so as to calculate the type of vehicle that the user pays attention to when looking at the vehicle, The user's mobile location information and dwell time to determine the type of vehicle that the user is interested in [i.e., This shows that the tag information is generated based on the information of the attention vehicle model of the target person] and push information such as discounts, promotional advertisements and the like of the car model concerned to the user's mobile terminal 100 such as a mobile phone or a car screen, that is, based on the user's contact information and the user's interest Of the models to recommend to users, so that customers get caring information services.”);

wherein the tag information comprises a stay time of the target person for the attention vehicle model (page 3, discussing determining, according to the mobile location information and the stay time of the user, a model that the user is interested in [i.e., the stay time of the user corresponds to the stay time of the target person]; page 7: “Determine a model that the user is interested in according to the user's mobile location information and the staying time.”; page 7: “In the car sales shop mobile location and dwell time, according to the user's location data in different periods of analysis of the user in different models of the length of stay in order to figure out when users look at cars concerned about the model, that is, based on the user's mobile location information and The time of stay determines the model of interest to the user”).

As per claim 6, the Gao-Garel combination teaches the method according to claim 1. Gao further teaches wherein identifying a target person from a captured video stream to obtain stay time length information of the target person for each of a plurality of vehicle models during at least one visit, further comprises: performing identification processing on a captured video stream to obtain at least one image frame in which the target person appears in at least one visit (page 2: “by determining the mobile location information and the staying time of the user at the car sales point, the car that the user is interested in is judged, so that the user is recommended.”; pages 5-6: “In an embodiment of the present invention, acquiring the mobile location information and the staying time of the user in the automobile sales store specifically includes: acquiring the image of the user in the automobile sales store; and identifying and analyzing the image of the user in the automobile sales store to acquire the user Move location information and stay time in car sales shop.”; page 6: “Specifically, a camera can be provided at a car dealership, and if the user enters a car dealership to see the car, the camera can monitor the user information beside all car models in the car dealership to obtain the user's image in the car sales store, meanwhile the car sales shop can define different attributes according to the contact information by different users so as to locate the users who have obtained the contact information through the camera images so as to identify and analyze the images of the users in the car sales stores to obtain the users' Mobile location information and dwell time; page 7: “the location information of the user in the car sales store is uploaded in a time-sharing manner so as to determine the car model that the user is interested in according to the length of stay time of the user in different locations, that is, the movement location information and the stay time.”); and 

determining a stay time length of the target person for each of the plurality of vehicle models based on capturing time of the at least one image frame in which the target person appears and location information of the target person in each image frame (page 6: “a camera can be provided at a car dealership (4S shop), and if the user enters a car dealership to see the car, the camera can monitor the user information beside all car models in the car dealership to obtain the user's image in the car sales store, meanwhile The car sales shop can define different attributes according to the contact information by different users so as to locate the users who have obtained the contact information through the camera images so as to identify and analyze the images of the users in the car sales stores to obtain the users' Mobile location information and dwell time.”; page 7: “The user is acquired by means of camera positioning or WIFI indoor positioning In the car sales shop mobile location and dwell time, according to the user's location data in different periods of analysis of the user in different models of the length of stay in order to figure out when users look at cars concerned about the model, that is, based on the user's mobile location information and The time of stay”).

Examiner notes that Garel, in addition to Gao  as cited above, also teaches: performing identification processing on a captured video stream to obtain at least one image frame in which the target person appears in at least one visit (paragraph 0104: “The system can be used to identify the customer's demographics using a demographic intelligence module. For instance, the demographic intelligence module utilizes algorithms known in the art to determine a person's gender, approximate age, and sentiment (such as based upon video images captured by cameras or other information monitoring device). This functionality can be added to the traffic modules to provide an increased level of the retailer's knowledge of its customers.”; paragraph 0143, discussing that while customers are browsing the store, the system's on-board cameras are constantly monitoring their movements and dwell times at the shelves; paragraphs 0103, 0123).

As per claim 7, the Gao-Garel combination teaches the method according to claim 6. Gao further teaches wherein determining the stay time length of the target person for each of the plurality of vehicle models comprises: obtaining time information and location information corresponding to each appearance of the target person in the at least one image frame (page 6: “a camera can be provided at a car dealership (4S shop), and if the user enters a car dealership to see the car, the camera can monitor the user information beside all car models in the car dealership to obtain the user's image in the car sales store, meanwhile The car sales shop can define different attributes according to the contact information by different users so as to locate the users who have obtained the contact information through the camera images so as to identify and analyze the images of the users in the car sales stores to obtain the users' Mobile location information and dwell time.” [i.e., obtaining dwell time and user location information corresponding to the appearance of the target person in the images corresponds to obtaining time information and location information corresponding to each appearance of the target person in the at least one image frame]; page 7: “The user is acquired by means of camera positioning or WIFI indoor positioning In the car sales shop mobile location and dwell time, according to the user's location data in different periods of analysis of the user in different models of the length of stay in order to figure out when users look at cars concerned about the model, that is, based on the user's mobile location information and The time of stay); 

determining the vehicle model area corresponding to each appearance based on the location information of each appearance of the target person and the vehicle model areas corresponding to the plurality of vehicle models (page 7: “The user is acquired by means of camera positioning or WIFI indoor positioning In the car sales shop mobile location and dwell time, according to the user's location data in different periods of analysis of the user in different models of the length of stay in order to figure out when users look at cars concerned about the model, that is, based on the user's mobile location information and The time of stay.”; page 9: “In the embodiment of the present invention, the sales terminal 200 uploads the location information of the user in the car sales store to the cloud server 300 in a time-sharing manner, so that the cloud server 300 determines, according to the length of stay time of the user at different locations, Information and stay time to determine the user concerned models); and 

determining the stay time length of the target person for each of the plurality of vehicle models based on the time information corresponding to each appearance and the vehicle model area corresponding to each appearance (page 7: “In this embodiment of the present invention, the location information of the user in the car sales store is uploaded in a time-sharing manner so as to determine the car model that the user is interested in according to the length of stay time of the user in different locations, that is, the movement location information and the stay time.”; page 9: “In the embodiment of the present invention, the sales terminal 200 uploads the location information of the user in the car sales store to the cloud server 300 in a time-sharing manner, so that the cloud server 300 determines, according to the length of stay time of the user at different locations, Information and stay time to determine the user concerned models.).

Claims 16 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. As per claim 16, Gao teaches a data processing apparatus, comprising: a processor; a non-transitory memory storing computer program (page 10: “Logic and / or steps, which are represented in the flowcharts or otherwise described herein, for example, may be thought of as a sequencing listing of executable instructions for implementing logic functions, which may be embodied in any computer-readable medium, For use by or in connection with an instruction execution system, apparatus, or device (such as a computer-based system, a processor-included system, or other system that fetch instructions from an instruction execution system, apparatus, or device and execute the instructions)”). As per claim 20, Gao teaches a non-transitory computer storage medium having computer executable instructions stored thereon, wherein the computer executable instructions are executed by a processor to implement the method of claim 1 (page 10: “For the purposes of this specification, a "computer-readable medium" may be any apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.”).

Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.

15.	Claims 3, 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Gao in view of Garel, in further view of Seidman et al., Pub. No.: US 2018/0027383 A1, [hereinafter Steidman].

As per claim 3, Gao-Garel combination teaches the method according to claim 2. Gao further teaches wherein determining the attention vehicle model of the target person based on the stay time length information for each vehicle model comprises: determining a current attention vehicle model of the target person based on an accumulated stay time for which the target person stays in a vehicle model area corresponding to each of the plurality of vehicle models in a current visit  (page 7: “In this embodiment of the present invention, the location information of the user in the car sales store is uploaded in a time-sharing manner so as to determine the car model that the user is interested in according to the length of stay time of the user in different locations, that is, the movement location information and the stay time.” [i.e. This shows that a current attention vehicle model of the target person based on an accumulated stay time for which the target person stays in a vehicle model area corresponding to each of the plurality of vehicle models in a current visit]; page 8: “The system in this embodiment of the present invention can make recommendations to the user by acquiring the mobile location information and the staying time of the user at the automobile sales point, facilitate the user, and ensure the real-time performance and reliability of the push information.”; page 10: “utilizes camera positioning…So that the cloud server 300 analyzes the length of stay time of the user in different models according to the position data of the user in different time periods so as to calculate the type of vehicle that the user pays attention to when looking at the vehicle, The user's mobile location information and dwell time to determine the type of vehicle that the user is interested in and push information such as discounts, promotional advertisements and the like of the car model concerned to the user's mobile terminal 100 such as a mobile phone or a car screen, that is, based on the user's contact information and the user's interest Of the models to recommend to users, so that customers get caring information services);

wherein the tag information comprises information of the current attention vehicle model of the target person (page 7: “Determine a model that the user is interested in according to the user's mobile location information and the staying time.”; page 7: “In the car sales shop mobile location and dwell time, according to the user's location data in different periods of analysis of the user in different models of the length of stay in order to figure out when users look at cars concerned about the model, that is, based on the user's mobile location information and The time of stay determines the model of interest to the user”; page 9: “Further, the cloud server 300 may send, via the obtained contact information of the user, the push message of the car model of interest to the networked mobile terminal 100 such as a mobile phone, a tablet, a car screen, and the like after determining the car model that the user is interested in.”). 

The Gao-Garel combination does not explicitly teach sending the tag information to the terminal comprises: in response to detecting a next visit of the target person, sending a person visit notifying message to the terminal, wherein the person visit notifying message comprises the tag information. However, Seidman in the analogous art of customer tracking systems teaches this concept. Seidman teaches:

sending the tag information to the terminal comprises: in response to detecting a next visit of the target person, sending a person visit notifying message to the terminal, wherein the person visit notifying message comprises the tag information (paragraph 0013, discussing that the disclosed invention identifies previous paths of the user, matches the previous paths with the video streams of the movement of the mobile device for further identification of the user, and generates alert information when the user returns to the site [i.e., This shows that a person visit notifying message is sent to the terminal, in response to detecting a next visit of the target person]; paragraph 0033, discussing that  the analytics information also provides details on real time traffic movements that can be displayed, for example, as heat maps. Heat maps (real-time, historical, dwell and frequency of visit metrics) to determine locations of interest are generated for the merchant. In some embodiments, the invention animates heat maps to show real time tracking, visitor density location popularity and flow analysis of the visitors within the site's infrastructure range; paragraph 0036, discussing that the same information may be used to look back in time to identify the original and previous paths of the targeted individual, provide notification of origination details, for example, where the person parked their car upon arrival...Review of the archive of past visit history (e.g., from a database) can be quickly matched with the video streams from those visits in real time for further identification of the user. Alert information of future visits, can also be provided for future use in case a targeted individual returns. Alert information may include a visual alert signal, photos of the targeted individual, any information about targeted individual, and/or their past behaviors [i.e., This shows that a person visit notifying message is sent to the terminal in response to detecting a next visit of the target person]; paragraph 0070, discussing that the invention then analyzes the video information from the cameras that are in the travel path to follow the mobile device being tracked. The organized information may then be sent to a remote location, for example, a cloud, merchant, and/or security or law enforcement personnel. In block 622, the information about the devices are saved in a database and notifications or alerts may be transmitted if the same mobile device visits the same site in future; paragraph 0010). 

The Gao-Garel combination describes features related to user behavior analysis. Seidman relates to a method and apparatus for integrated tracking of visitors. Therefore they are deemed to be analogous as they both are directed towards solutions for customer analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Gao-Garel combination with Seidman because the references are analogous art because they are both directed to solutions for customer analysis, which falls within applicant’s field of endeavor (system for obtain personalized information of target persons to increase sales conversion rates), and because modifying the Gao-Garel combination to include Seidman’s feature for sending the tag information to the terminal comprises: in response to detecting a next visit of the target person, sending a person visit notifying message to the terminal, wherein the person visit notifying message comprises the tag information, in the manner claimed, would serve the motivation of automating real-time monitoring and facilitate post-event forensics by integrating, analyzing, filtering and performing analytics on all of these information that includes streams video (Seidman at paragraph 0008) or in the pursuit of providing automated real-time triggers and notifications (Seidman at paragraph 0025); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, the Gao-Garel combination teaches the method according to claim 1, but it does not explicitly teach further comprising: receiving query conditions sent by the terminal, wherein the query conditions comprise at least identification information of the target person. However, Seidman in the analogous art of customer tracking systems teaches this concept. Seidman teaches:

further comprising: receiving query conditions sent by the terminal, wherein the query conditions comprise at least identification information of the target person (paragraph 0009 discussing that the disclosed invention manages integrated coordinate tracking information, and video information, and incorporates a query language to facilitate the retrieval of objects (information) from various perspectives…; paragraph 0010, discussing utilizing the data structures to retrieve, in real time, video and tracking information for the mobile device and the user, as the mobile moves in the site; and applying analytics to the retrieved video and tracking information to analyze behavior of the user and to predict what the user will do while on site; paragraph 0036, discussing that the same information may be used to look back in time to identify the original and previous paths of the targeted individual, provide notification of origination details...Review of the archive of past visit history (e.g., from a database) can be quickly matched with the video streams from those visits in real time for further identification of the user. Alert information of future visits, can also be provided for future use in case a targeted individual. Alert information may include a visual alert signal, photos of the targeted individual, any information about targeted individual, and/or their past behaviors; paragraph 0048, discussing that the disclosed invention maintains a VideoEvent 203 that refers to a specific VideoCameraID along with the start and end time of the video. The camera referenced in the VideoEvent 203 may be employed to look up the actual video clip from a Video Object 209, wherein the video clip is extracted from the stored video based on the start and end time…; paragraph 0049, discussing that the video clip is retrieved with a start and end time. The VMS (Video Management System) provides retrieval of a video clips based on VideoCameraID and start and end time; paragraph 0055, discussing that the RealStory manager 305 references and retrieves stored video clips as necessary to store and maintain RealStory object structures. A tracking manager 303 stores the incoming data from the tracking streams 301. Similarly, a video manager 304 stores the incoming video streams 309. In some embodiments, all subsystems log occurrences that take place to maintain an audit via a History Manager 307. The RealStory manager 305 also maintains the ability to retrieve the necessary tracking and video objects from their respective managers (303 and 304), as necessary; paragraph 0068, discussing that previous locations and their related video images may also be optionally identified. The invention also optionally searches archives (e.g., a database) for previous visits of each mobile device. For instance, for each device ID, a history and path analysis is displayed including all previously seen devices and the travel path may be mapped to a map of the facility, showing the locations and dwell times of the targeted device IDs. This information may be analyzed to identify related parties…The invention analyzes past visit locations and the associated video frames to improve identification of the users of the mobile devices…; paragraph 0072, discussing that the system can review archival video information along with visitor ID tracking, to view earlier visits to help identify past behavior; paragraph 0042).

The Gao-Garel combination describes features related to user behavior analysis. Seidman relates to a method and apparatus for integrated tracking of visitors. Therefore they are deemed to be analogous as they both are directed towards solutions for customer analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Gao-Garel combination with Seidman because the references are analogous art because they are both directed to solutions for customer analysis, which falls within applicant’s field of endeavor (system for obtain personalized information of target persons to increase sales conversion rates), and because modifying the Gao-Garel combination to include Seidman’s feature for receiving query conditions sent by the terminal, wherein the query conditions comprise at least identification information of the target person, in the manner claimed, would serve the motivation of automating real-time monitoring and facilitate post-event forensics by integrating, analyzing, filtering and performing analytics on all of these information that includes streams video (Seidman at paragraph 0008) or in the pursuit of providing automated real-time triggers and notifications (Seidman at paragraph 0025); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, the Gao-Garel-Seidman combination teaches the method according to claim 10.  Although not explicitly taught by the Gao-Garel combination, Seidman in the analogous art of customer tracking systems teaches:

wherein the query conditions further comprise at least one of the following: a visited store name; a visit time; or reception personnel identification (paragraph 0010, discussing  receiving video streams of the movement of the mobile device from the identified cameras, time stamping the received video streams and storing the time stamped video streams in a computer storage medium; generating data structures for the video streams and tracking information of the mobile device, the data structure including time stamped videos, and viewpoints of the identified cameras; utilizing the data structures to retrieve, in real time, video and tracking information for the mobile device and the user, as the mobile moves in the site; and applying analytics to the retrieved video and tracking information to analyze behavior of the user and to predict what the user will do while on site; paragraph 0048, discussing that the camera referenced in the VideoEvent 203 may be employed to look up the actual video clip from a Video Object 209, wherein the video clip is extracted from the stored video based on the start and end time [i.e., This shows that the query conditions further comprise at least one of the following: a visited store name; a visit time; or reception personnel identification]; paragraph 0049, discussing that the VMS provides retrieval of a video clips based on VideoCameraID and start and end time; paragraph 0064, discussing that the system may be queried for all the device IDs in the location and filtered by time, in real time; paragraphs 0055, 0066, 0104).

The Gao-Garel combination describes features related to user behavior analysis. Seidman relates to a method and apparatus for integrated tracking of visitors. Therefore they are deemed to be analogous as they both are directed towards solutions for customer analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Gao-Garel combination with Seidman because the references are analogous art because they are both directed to solutions for customer analysis, which falls within applicant’s field of endeavor (system for obtain personalized information of target persons to increase sales conversion rates), and because modifying the Gao-Garel combination to include Seidman’s feature for including query conditions comprising at least one of the following: a visited store name; a visit time; or reception personnel identification, in the manner claimed, would serve the motivation of automating real-time monitoring and facilitate post-event forensics by integrating, analyzing, filtering and performing analytics on all of these information that includes streams video (Seidman at paragraph 0008) or in the pursuit of providing automated real-time triggers and notifications (Seidman at paragraph 0025); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

16.	Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Gao in view of Garel, in further view of Kitagawa, Pub. No.: JP 2010049494 A, [hereinafter Kitagawa]  (machine translation used for citations).

As per claim 4, the Gao-Garel combination teaches the method according to claim 2. Although not explicitly taught by the Gao-Garel combination, Kitagawa in the analogous art of customer service support systems teaches:

wherein determining the attention vehicle model of the target person based on the stay time length information for each vehicle model comprises: determining an overall-attention vehicle model of the target person based on an accumulated stay time for which the target person stays in a vehicle model area corresponding to each of the plurality of vehicle models in a current visit and at least one historical visit within a preset time period (paragraph 0026, discussing that the visitor database stores the behavior history of the visitor based on the position detection result of the first mobile station by the position detection means in the past visit of the visitor, and the determination means determines that the customer service is started when the customer service start factor becomes equal to or greater than the threshold set by the threshold setting means on the basis of the store visitor's store visit time and the past visit time history stored in the store visitor database and the commodity arrangement information stored in the store database;  paragraph 0089, discussing that if there is a large interest in at least one product of the customer P1, there is a high possibility that some feature may occur in the behavior history based on the movement detection result. In the present embodiment, attention is paid to the stay time in each of the display shelf front regions TM1 to TM9 after the customer P1 visits as some factor representing the feature, and the stay time occupancy calculated based on the stay time is used for determining the customer service start timing [i.e., determining the stay time occupancy based on the stay time in each of the display shelf front regions TM1 to TM9 after the customer P1 visits suggests determining an overall-attention vehicle model of the target person based on an accumulated stay time for which the target person stays in a vehicle model area corresponding to each of the plurality of vehicle models]. The stay time occupancy ratio is the ratio (stay time ratio) between the stay time of the customer P1 in one display shelf front area TM and the total stay time of the customer P1 in a store or a predetermined area (zone) in the store. For example, although the customer P1 walks around various areas in the store, the ratio of the staying time in the vicinity of a certain commodity among the staying times in the entire store (or a predetermined area in the store) may be relatively high. In such a case, the customer P1 is likely to have a great interest in at least the product...; paragraph 0145, discussing that based on the position detection result of the customer tag T1, the action history of the customer P1 after visiting the store is stored in the visitor database and updated. As a result, by referring to the store database storing the commodity arrangement information in the store with respect to the visitor database, it is possible to determine which degree of stay of the customer P1 stays before the customer P 1 stays [i.e., This shows that an overall-attention vehicle model of the target person is determined based on an accumulated stay time for which the target person stays in a vehicle model area corresponding to each of the plurality of vehicle models in a current visit and at least one historical visit within a preset time period], and therefore, it is possible to perform determination regarding the execution of the customer service (determination of the customer service start timing in this example). That is, in this example, the stay time occupancy rate in each display shelf front region TM is calculated based on the action history, and when the stay time occupancy rate is equal to or greater than the threshold value, it is determined that the customer service start time is the customer service start time; paragraph 0188, discussing that the current behavior history after the entrance of the customer P1 and the behavior history at the time of the past visit are obtained; paragraph 0201, discussing that in the case of determining the start of the customer service by adding the history at the time of the previous visit to the previous visit, when the customer service start is determined in consideration of the history at the time of the previous visit. That is, for example, it is possible to start the customer service at a timing different from a normal timing (for example, a timing earlier than a normal timing) in accordance with an action history (which may also refer to a plurality of times, such as the last time, or the like) of the customer P1; paragraphs 0023, 0211);

wherein the tag information comprises information of the overall-attention vehicle model of the target person (paragraph 0015, discussing that if there is a large interest in at least a certain commodity, there is a high possibility that some feature may occur in the behavior history based on the movement detection result. In the fourth aspect of the present invention, the threshold value setting means sets the threshold for the customer service start factor representing the feature, and the determination means determines that the customer service should be started when the customer service start factor is equal to or greater than the threshold value, thereby outputting the customer service instruction signal from the instruction signal generation means to the second mobile station of the customer service person. Thus, the timing to start the customer service to the visitor can be surely transmitted to the nearest (or in charge of the commodity) of the visitor, so that an efficient customer service without waste of time can be performed [i.e., This the tag information comprises information of the overall-attention vehicle model of the target person]; paragraph 0145, discussing that based on the position detection result of the customer tag T1, the action history of the customer P1 after visiting the store is stored in the visitor database and updated. As a result, by referring to the store database storing the commodity arrangement information in the store with respect to the visitor database, it is possible to determine which degree of stay of the customer P1 stays before the customer P 1 stays, and therefore, it is possible to perform determination regarding the execution of the customer service (determination of the customer service start timing in this example). That is, in this example, the stay time occupancy rate in each display shelf front region TM is calculated based on the action history, and when the stay time occupancy rate is equal to or greater than the threshold value, it is determined that the customer service start time is the customer service start time); 

sending the tag information to the terminal comprises: sending a person-details updating message to the terminal, wherein the person-details updating message comprises the tag information, so that the terminal updates a person-information interface of the target person (paragraph 0015, discussing that if there is a large interest in at least a certain commodity, there is a high possibility that some feature may occur in the behavior history based on the movement detection result. In the fourth aspect of the present invention, the threshold value setting means sets the threshold for the customer service start factor representing the feature, and the determination means determines that the customer service should be started when the customer service start factor is equal to or greater than the threshold value, thereby outputting the customer service instruction signal from the instruction signal generation means to the second mobile station of the customer service person. Thus, the timing to start the customer service to the visitor can be surely transmitted to the nearest (or in charge of the commodity) of the visitor, so that an efficient customer service without waste of time can be performed; paragraph 0080, discussing that in a case where the customer P1 is looking at the notebook personal computer NP for a relatively long time, the customer P1 is likely to have at least a large interest, for example, that the customer P1 has an intention of purchasing the notebook personal computer NP...In this case, when the clerk P2 performs the customer service at an appropriate timing with respect to the customer P1, the customer P 1 is likely to purchase the notebook personal computer NP without losing interest; paragraph 0064, discussing that the display unit DP displays and notifies the customer service instruction to the clerk P2, the position information of the customer tag T1, and the like; paragraph 0234, discussing that the control unit of the specified clerk tag T2 received via the radio unit receives a request signal for displaying the presented commodity and the customer service instruction, generates a display signal based on a request signal for displaying the presentation commodity and the customer service instruction, and outputs the display signal to the display unit. Then, the display unit of the clerk tag displays the corresponding presentation commodity and the customer service instruction, and displays the position of the customer P1 related to the customer tag T1 on the map; paragraphs 0052, 0135).

The Gao-Garel combination describes features related to user behavior analysis. Kitagawa relates to a customer service support systems. Therefore they are deemed to be analogous as they both are directed towards solutions for customer support systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Gao-Garel combination with Kitagawa because the references are analogous art because they are both directed to solutions for customer support systems, which falls within applicant’s field of endeavor (system for obtain personalized information of target persons to increase sales conversion rates), and because modifying the Gao-Garel combination to include  Kitagawa’s feature for wherein determining the attention vehicle model of the target person based on the stay time length information for each vehicle model comprises: determining an overall-attention vehicle model of the target person based on an accumulated stay time for which the target person stays in a vehicle model area corresponding to each of the plurality of vehicle models in a current visit and at least one historical visit within a preset time period; wherein the tag information comprises information of the overall-attention vehicle model of the target person; and sending the tag information to the terminal comprises: sending a person-details updating message to the terminal, wherein the person-details updating message comprises the tag information, so that the terminal updates a person-information interface of the target person, in the manner claimed, would serve the motivation of providing effective customer service on the basis of the behavioral history of a visitor (Kitagawa, “Problem to be solved”); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Gao-Garel-Kitagawa combination teaches the method according to claim 4. Although not explicitly taught by the Gao-Garel combination, Kitagawa in the analogous art of customer service support systems teaches:

wherein determining the overall-attention vehicle model of the target person based on the accumulated stay time for which the target person stays in a vehicle model area corresponding to each of the plurality of vehicle models in the current visit and the at least one historical visit within the preset time period, comprises: obtaining historical accumulated-stay-time information of the target person in the vehicle model area corresponding to each of the plurality of vehicle models in the at least one historical visit within the preset time period (paragraph 0026, discussing that the visitor database stores the behavior history of the visitor based on the position detection result of the first mobile station by the position detection means in the past visit of the visitor, and the determination means determines that the customer service is started when the customer service start factor becomes equal to or greater than the threshold set by the threshold setting means on the basis of the store visitor's store visit time and the past visit time history stored in the store visitor database and the commodity arrangement information stored in the store database;  paragraph 0089, discussing that if there is a large interest in at least one product of the customer P1, there is a high possibility that some feature may occur in the behavior history based on the movement detection result. In the present embodiment, attention is paid to the stay time in each of the display shelf front regions TM1 to TM9 after the customer P1 visits as some factor representing the feature, and the stay time occupancy calculated based on the stay time is used for determining the customer service start timing...; paragraph 0145, discussing that the action history of the customer P1 after visiting the store is stored in the visitor database and updated. As a result, by referring to the store database storing the commodity arrangement information in the store with respect to the visitor database, it is possible to determine which degree of stay of the customer P1 stays before the customer P1 stays…That is, in this example, the stay time occupancy rate in each display shelf front region TM is calculated based on the action history; paragraph 0188, discussing that the current behavior history after the entrance of the customer P1 and the behavior history at the time of the past visit are obtained; paragraph 0201); 

obtaining updated accumulated-stay-time information of the target person based on an accumulated stay time for which the target person stays in the vehicle model area corresponding to each of the plurality of vehicle models in the current visit and the historical accumulated-stay-time information (paragraph 0145, discussing that based on the position detection result of the customer tag T1, the action history of the customer P1 after visiting the store is stored in the visitor database and updated. As a result, by referring to the store database storing the commodity arrangement information in the store with respect to the visitor database, it is possible to determine which degree of stay of the customer P1 stays before the customer P1 stays, and therefore, it is possible to perform determination regarding the execution of the customer service (determination of the customer service start timing in this example). That is, in this example, the stay time occupancy rate in each display shelf front region TM is calculated based on the action history, and when the stay time occupancy rate is equal to or greater than the threshold value, it is determined that the customer service start time is the customer service start time; paragraph 0188, discussing that the current behavior history after the entrance of the customer P1 and the behavior history at the time of the past visit are obtained); and 

determining the overall-attention vehicle model of the target person based on the updated accumulated-stay-time information of the target person (paragraph 0129, discussing that the CPU 21 of the management server S writes the position coordinates and the position detection time of the customer tag T1 calculated in step SS 20 to the visitor database stored in the large-capacity storage device of the management server, and updates the action history of the customer tag T1. Thereafter, the processing proceeds to step SS 40; paragraph 0130, discussing that in step SS 40, the CPU 21 of the management server uses the store database of the customer tag T1 updated in step SS 30 and the store database previously stored in the large capacity storage device 25 to calculate the stay time occupancy in each of the display shelf front regions TM1 to TM9 by the above-described method, and proceeds to step SS 50).

The Gao-Garel combination describes features related to user behavior analysis. Kitagawa relates to a customer service support systems. Therefore they are deemed to be analogous as they both are directed towards solutions for customer support systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Gao-Garel combination with Kitagawa because the references are analogous art because they are both directed to solutions for customer support systems, which falls within applicant’s field of endeavor (system for obtain personalized information of target persons to increase sales conversion rates), and because modifying the Gao-Garel combination to include  Kitagawa’s feature for wherein determining the overall-attention vehicle model of the target person based on the accumulated stay time for which the target person stays in a vehicle model area corresponding to each of the plurality of vehicle models in the current visit and the at least one historical visit within the preset time period, comprises: obtaining historical accumulated-stay-time information of the target person in the vehicle model area corresponding to each of the plurality of vehicle models in the at least one historical visit within the preset time period; obtaining updated accumulated-stay-time information of the target person based on an accumulated stay time for which the target person stays in the vehicle model area corresponding to each of the plurality of vehicle models in the current visit and the historical accumulated-stay-time information; and determining the overall-attention vehicle model of the target person based on the updated accumulated-stay-time information of the target person, in the manner claimed, would serve the motivation of providing effective customer service on the basis of the behavioral history of a visitor (Kitagawa, “Problem to be solved”); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

17.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Garel, in further view of Yamasaki et al., Pub. No.: US 2020/0184205 A1, [hereinafter Yamasaki]

As per claim 8, the Gao-Garel combination teaches the method according to claim 7. Although not explicitly taught by the Gao-Garel combination, Yamasaki in the analogous art of stay time determination systems teaches: 

wherein determining the stay time length of the target person for each of the plurality of vehicle models based on the time information corresponding to each appearance and the vehicle model area corresponding to each appearance comprises: in response to that vehicle model areas corresponding to adjacent appearances of the target person are the same and a time difference between the adjacent appearances is less than or equal to a preset time threshold, counting the time difference between the adjacent appearances into a stay time length of the target person for a corresponding vehicle model area (paragraph 0005, discussing an information processing apparatus comprising a setting unit configured to set a plurality of areas for detecting an object in a moving image, a detection unit configured to analyze the moving image and detect an object, a determination unit configured to determine a stay time for which the object has stayed within the area on the basis of a result of detecting the object in the moving image; paragraph 0077, discussing that table 810 shows stay information for a situation where the same human body has temporarily exited the determination area and then returned, as stay-units ordered by time; paragraph 0078, discussing that  the rows in the table 810 indicate stay-units, including the stay time for each human body in each determination area. A column 811 indicates the stay-unit for which the human body having the tracking ID 15 stays in the determination area A801. A column 812 indicates the stay-unit for which the human body having the tracking ID 15 is outside the determination area. A column 813 indicates the stay-unit for which the human body having the tracking ID 15 stays in the determination area A801. In this case, the human body has only stayed outside the determination area for ten seconds, i.e., 00:00:10. In the present embodiment, a case where a human body has temporarily moved outside a determination area and into a different determination area, or the stay time for which the human body is temporarily outside the determination area is less than or equal to a threshold, is treated as if the human body did not temporarily exit the determination area. Here, if the threshold is set to, for example, 20 seconds or less, and the time for which the human body exited the determination area is shorter than the threshold [i.e., preset time threshold], that time is included in the stay time for the determination area A801. At this time, a stay-unit 812 where the human body temporarily exited the determination area is deleted, and stay-units 811 and 813 from when the human body was in the determination area A801 are integrated; paragraph 0084, discussing that the stay-unit is adjusted in a situation where a human body temporarily moves to a different determination area or moves outside the determination area. This adjustment makes it possible to set the stay time as if the human body never entered a different determination area. If the amount of time the human body was temporarily in a difference area is less than or equal to a threshold, that stay time is treated as if the human body was in the original determination area, and is integrated [i.e., This shows counting the time difference between the adjacent appearances into a stay time length of the target person for a corresponding vehicle model area, in response to that vehicle model areas corresponding to adjacent appearances of the target person are the same and a time difference between the adjacent appearances is less than or equal to a preset time threshold]; paragraph 0100).

The Gao-Garel combination describes features related to user behavior analysis. Yamasaki relates to a technique for measuring a stay time for which a subject detected within an image is associated with a specific area. Therefore they are deemed to be analogous as they both are directed towards solutions for customer analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Gao-Garel combination with Yamasaki because the references are analogous art because they are both directed to solutions for customer analysis, which falls within applicant’s field of endeavor (system for obtain personalized information of target persons to increase sales conversion rates), and because modifying the Gao-Garel combination to include Yamasaki’s feature for in response to that vehicle model areas corresponding to adjacent appearances of the target person are the same and a time difference between the adjacent appearances is less than or equal to a preset time threshold, counting the time difference between the adjacent appearances into a stay time length of the target person for a corresponding vehicle model area, in the manner claimed, would serve the motivation of efficiently measuring the stay time in a determination area (Yamasaki  at paragraph 0092) or in the pursuit of optimizing the distribution of personnel (Yamasaki at paragraph 0070); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, the Gao-Garel combination teaches the method according to claim 7. Although not explicitly taught by the Gao-Garel combination, Yamasaki in the analogous art of stay time determination systems teaches: 

 wherein determining the stay time length of the target person for each of the plurality of vehicle models based on the time information corresponding to each appearance and the vehicle model area corresponding to each appearance comprises: in response to that the time difference between the adjacent appearances of the target person is greater than the preset time threshold, determining not to count the time difference between the adjacent appearances into the stay time length of the target person for the corresponding vehicle model area (paragraph 0077, discussing that table 810 shows stay information for a situation where the same human body has temporarily exited the determination area and then returned, as stay-units ordered by time; paragraph 0078, discussing that  the rows in the table 810 indicate stay-units, including the stay time for each human body in each determination area. A column 811 indicates the stay-unit for which the human body having the tracking ID 15 stays in the determination area A801. A column 812 indicates the stay-unit for which the human body having the tracking ID 15 is outside the determination area. A column 813 indicates the stay-unit for which the human body having the tracking ID 15 stays in the determination area A801. In this case, the human body has only stayed outside the determination area for ten seconds, i.e., 00:00:10. In the present embodiment, a case where a human body has temporarily moved outside a determination area and into a different determination area, or the stay time for which the human body is temporarily outside the determination area is less than or equal to a threshold, is treated as if the human body did not temporarily exit the determination area…; paragraph 0083, discussing that the stay-unit adjustment unit 207 finds the difference between the stay start time of the stay-unit where the human body is currently staying in the determination area, and the stay end time of the stay-unit where the human body stayed in the same determination area. The difference found here indicates the time for which the human body temporarily entered a different determination area or exited the determination area [i.e., corresponding vehicle model area]. Additionally, this difference can indicate the amount of time for which the human body stayed in both the different determination area and outside the determination area. The difference is compared with a threshold, and if the difference is less than or equal to the threshold, the process moves to step S904. If the difference is greater than the threshold, the process moves to step S905. In step S904, processing is carried out so as to include the calculated difference in the stay time for the current determination area. This can be taken as indicating that the human body did not temporarily enter a different area. Specifically, stay-units in which the human body stayed in a different area are deleted, and the stay-units from when the human body stayed in the original determination area are integrated…The stay start time of the stay-unit in which the human body stayed first can be taken as the stay start time of the integrated stay-unit. Likewise, the stay end time of the stay-unit in which the human body stayed last can be taken as the stay end time of the integrated stay-unit. The stay time of the integrated stay-unit corresponds to the difference between the stay start time of the integrated stay-unit and the stay end time of the integrated stay-unit; paragraph 0100, discussing that when the movement speed of the human body is less than or equal to the threshold, it is determined that the human body is staying within the determination area in question, and the stay time is measured. However, if the movement speed of the human body is not less than or equal to the threshold [i.e., preset time threshold], the human body is determined to have passed through the determination area in question, and the stay time in the determination area in question is not measured [i.e., This shows determining not to count the time difference between the adjacent appearances into the stay time length of the target person for the corresponding vehicle model area]; paragraph 0102).

The Gao-Garel combination describes features related to user behavior analysis. Yamasaki relates to a technique for measuring a stay time for which a subject detected within an image is associated with a specific area. Therefore they are deemed to be analogous as they both are directed towards solutions for customer analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Gao-Garel combination with Yamasaki because the references are analogous art because they are both directed to solutions for customer analysis, which falls within applicant’s field of endeavor (system for obtain personalized information of target persons to increase sales conversion rates), and because modifying the Gao-Garel combination to include Yamasaki’s feature for in response to that the time difference between the adjacent appearances of the target person is greater than the preset time threshold, determining not to count the time difference between the adjacent appearances into the stay time length of the target person for the corresponding vehicle model area, in the manner claimed, would serve the motivation of efficiently measuring the stay time in a determination area (Yamasaki  at paragraph 0092) or in the pursuit of optimizing the distribution of personnel (Yamasaki at paragraph 0070); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

18.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Garel, in further view of Fuhr et al., Patent No.: US 8,502,869 B1, [hereinafter Fuhr].

As per claim 12, the Gao-Garel combination teaches the method according to claim 2. Gao further teaches wherein determining the attention vehicle model of the target person based on the stay time length information for each vehicle model comprises: obtain an attention vehicle model list of the target person (page 7: “the location information of the user in the car sales store is uploaded in a time-sharing manner so as to determine the car model that the user is interested in according to the length of stay time of the user in different locations, that is, the movement location information and the stay time; page 8: “The cloud server 300 is configured to determine a car that is of interest to the user according to the information of the mobile user and the stay time.”; page 9: “In the embodiment of the present invention, the sales terminal 200 uploads the location information of the user in the car sales store to the cloud server 300 in a time-sharing manner, so that the cloud server 300 determines, according to the length of stay time of the user at different locations, Information and stay time to determine the user concerned models.” [i.e., the user concerned models is understood as referring to the attention vehicle model list]; page 10: “the cloud server 300 analyzes the length of stay time of the user in different models according to the position data of the user in different time periods so as to calculate the type of vehicle that the user pays attention to when looking at the vehicle, The user's mobile location information and dwell time to determine the type of vehicle that the user is interested in and push information such as discounts, promotional advertisements and the like of the car model concerned to the user's mobile terminal 100 such as a mobile phone or a car screen, that is, based on the user's contact information and the user's interest of the models…”);

wherein the tag information further comprises at least a part of the attention vehicle model list of the target person (page 9: “In the embodiment of the present invention, the sales terminal 200 uploads the location information of the user in the car sales store to the cloud server 300 in a time-sharing manner, so that the cloud server 300 determines, according to the length of stay time of the user at different locations, Information and stay time to determine the user concerned models.” [i.e., the user concerned models is understood as referring to the attention vehicle model list]; page 10: “the cloud server 300 analyzes the length of stay time of the user in different models according to the position data of the user in different time periods so as to calculate the type of vehicle that the user pays attention to when looking at the vehicle.”).

The Gao-Garel combination does not explicitly teach sorting the plurality of vehicle models based on the stay time length information of the target person for each of the plurality of vehicle models to obtain an attention vehicle model list of the target person. However, Fuhr in the analogous art of retailer video analytics teaches this concept. Fuhr teaches:

sorting the plurality of vehicle models based on the stay time length information of the target person for each of the plurality of vehicle models to obtain an attention vehicle model list of the target person (col. 2, lines 64-67 & col. 3, lines 1-12, discussing a flowchart of a method 100 of analyzing video data…Method 100 comprises determining, an average dwell time of customers at a plurality of particular locations within a store, using a plurality of video cameras directed at the plurality of particular locations, where each of the plurality of particular locations has a particular item, and ranking each of the particular locations based on the average dwell time at each of the particular locations. Dwelling for the purposes of this application means stopping or substantially stopping at a particular location. For example, substantially stopping may include slowing down substantially without fully stopping, or standing substantially still while still technically moving. A dwell time  is an amount of time a customer remains at the particular location; col. 8, lines 64-67 & col. 9, lines 1-11, discussing that dwelling times and average dwelling times determined for end caps at POS locations are in one embodiment correlated with sales of those items at the POS end caps, either within a certain time period, or overall, to allow a ranking of items that sell most readily at POS end caps. Further, if dwell times are high and sales low, a different product, different selection of product, and/or better pricing may be indicated).

The Gao-Garel combination describes features related to user behavior analysis. Fuhr relates to methods and apparatus for monitoring and ranking end caps in a store. Therefore they are deemed to be analogous as they both are directed towards solutions for customer analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Gao-Garel combination with Fuhr because the references are analogous art because they are both directed to solutions for customer analysis, which falls within applicant’s field of endeavor (system for obtain personalized information of target persons to increase sales conversion rates), and because modifying the Gao-Garel combination to include Fuhr’s feature for sorting the plurality of vehicle models based on the stay time length information of the target person for each of the plurality of vehicle models to obtain an attention vehicle model list of the target person, in the manner claimed, would serve the motivation of determining effectiveness of the particular location, the item for sale at the location, or both (col. 3, lines 37-56); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Washington et al., Pub. No. US 2017/0169398 A1 – describes monitoring user browsing patterns of a customer on an online vehicle marketplace.
B.	Goldman et al., Patent No.: US 10,567,920 B1 – describes a system to determine customer line length or the length of any line of people , and to notify management and/or staff when additional personnel should be added to help process whatever function the customers or other people in the queue are waiting for.
C.	 Shaw, Pub. No.: US 2013/0225199 A1 – describes a system that analyzes a video in order to generate video tracks representing the movement paths of the customers and salespersons.
D.	Groves, Pub. No.: US 2020/0219138 A1 – describes that the time spent at a display may be ranked versus time spent at other displays to provide a ranking for a product or products in a display based on the comparison of time spent.
E.	Azoulay et al., Pub. No.: US 2019/0340622 A1 – describes that department interest shown in multiple departments can indicate an interest in a type of home renovation, namely dwell time in the plumbing pipes and materials section, electrical wiring section and building materials section can be used to determine as an event an interest in a house extension.
F.	 Mattingly et al., Pub. No.: US 2018/0300788 A1 – describes that rules may indicate that a customer is likely to need and/or accept advice, suggestions, or information from an area expert if they are dwelling in a particular location for a certain amount of time.
G.	Pandey et al., Pub. No.: US 2020/0226141 A1- describes a system that ignores data from sessions in which the dwell time for the current report did not meet or exceed the threshold dwell time. 
H.	Koiso et al., Pub. No.: US 2009/0164284 A1 – describes a customer shopping pattern analysis apparatus, method and program. Further describes that the condition for stay determination is a threshold for determining whether a customer stayed in any sub-area specified by the corresponding sub-areas ID or just passed by. 
I.	Liu, Xiaoming, et al. "What are customers looking at?." 2007 IEEE Conference on Advanced Video and Signal Based Surveillance. IEEE, 2007 – describes that gaining insight into the movement and behaviors of shoppers is of high interest for marketing, merchandizing, store operations and data mining.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683